Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Paten Appeal Board Decision filed on 12/30/2020:
Claims 1-16 have been examined.
Claims 17-20 have been withdrawn by Applicant.
Claims 1-16 have been allowed.


Response to the Paten Appeal Board Decision 
Claim Rejections - 35 USC § 112
1.	The previous 112(a) or 112 1st paragraph rejections to claim 11 have been withdrawn.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Breed (Pub. No. : US 2012/0296567A1) taken either individually or in combination with other prior art of Yu (US Pat. No.: 8711003B2), Yamada (Pub. No. US 2018/0068320A1) and Tatourian (Pub. No. US 2016/0284212A1), who describe control system for controlling at least one part of a vehicle that includes a plurality of sensor systems mounted at different locations on the vehicle, each sensor system providing a measurement related to a state thereof system or a measurement related to a state of the mounting location; a processor coupled to the sensor systems that diagnoses the state of the vehicle itself and optionally its dynamic motion based on the measurements of the sensor systems; the processor that controls each part based at least in part on the diagnosed state of the vehicle. 



In regards to claims 1-16, Breed (Pub. No. : US 2012/0296567A1) and Phung (Pub. No.: US 2002/0007237A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
receiving report of a vehicle part malfunction, along with vehicle travel history covering at least a predefined time period, prior to the malfunction;
obtaining condition data relating to environmental conditions encountered by the vehicle during the travel history based on vehicle locations indicated in the travel history compared to identifiable environmental conditions associated with the locations at the time the vehicle was at those locations, the time also indicated in the travel history;
comparing the obtained condition data to other condition data obtained from other vehicles reporting the same part malfunction; and
create a malfunction likelihood record for the vehicle part, including an association with a condition occurring over a threshold percentage of times with regards to all obtained condition data relating to the part malfunction and an indicator of a likely failure when a vehicle encounters the condition.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662